COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
TEXAS TECH UNIVERSITY HEALTH
             )
SCIENCES
CENTER,                                          )           
No.  08-02-00218-CV
                                                                              )
Appellant,                          )                  Appeal from the
                                                                              )
v.                                                                           )              
346th District Court
                                                                              )
LILIA SIFUENTES,                                             )          
of El Paso County, Texas
                                                                              )
Appellee.                           )                 
(TC# 99-361)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is the Appellee=s
agreed motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(1),
which states:
(a) The appellate court may dispose
of an appeal as follows:
 
(1)        in accordance
with an agreement signed by all parties or their attorneys and filed with the
clerk . . . .
 




On August 23,
2002, an agreed motion to dismiss the appeal was filed with the Court.  Included with the motion was a copy of the
settlement agreement reached by the parties. 
Accordingly, the parties have complied with the requirements of Rule
42.1(a)(1).  The
Court has considered this cause on Appellee=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
 
September
12, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)